DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2008/0198897 A1).
Regarding claim 1, Suzuki discloses a power storage device (battery structure with heater, see Title, Abstract, Fig. 1-15) comprising:
at least one power storage cell (batteries [0063]);
a heater that increases a temperature of the at least one power storage cell (first heater unit 60 [0062]);
a pressing member that presses the heater against the at least one power storage cell (first holding member 65 that holds the first heater 63 [0068] including a flange 65b which allows mounting bolt 12 to pass through [0084]; first sheet 62 interposed between first heater 63 and first holding member 65 is elastically deformed in a compressive state in the direction of thickness [0089], Fig. 6, which implies the first heater is under a pressing force); and
a sensor provided in the heater (temperature detecting device 64 [0069]), wherein
the heater includes a base material and a heater wire provided on the base material (first laminated sheet heater 61 and heater element 61d extending along a plane in a pattern indicated by a dotted line in Fig. 7 [0069]-[0071], Fig. 7),
the base material includes a lead portion drawn from between the pressing
member and the at least one power storage cell (protruding part 61s [0074], Fig. 3, 7),
the heater wire includes a heater lead wire formed on the lead portion (lead wire 64c [0082], Fig. 7), and
the sensor is provided on the heater lead wire (lead wire 64c electrically connected to temperature detecting device 64 [0082], Fig. 9).
Regarding claim 2, Suzuki discloses all of the claim limitations as set forth above.  Suzuki further discloses the lead portion is formed to surround the sensor (see Fig. 3, 6 which shows protruding part 61s surrounding temperature detecting device 64).
Regarding claim 3, Suzuki discloses all of the claim limitations as set forth above.  Suzuki further discloses a housing case that houses the at least one power storage cell, the pressing member, the heater, and the sensor (housing case 40 [0063]); and a controller that controls driving of the heater and the sensor (control the tempetaure of the laminated heater [0031]; ON-OFF control [0033]).
Further regarding a limitation in claim 3 directed to a controller “wherein the controller obtains a signal from the sensor as information indicating a temperature in the housing case when driving of the heater is stopped”, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        9/28/2021